Case 6:20-cv-00727-GKS-DCI Document 23 Filed 11/05/20 Page 1 of 3 PageID 114


                        IN THE UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                 ORLANDO DIVISION



JOSEPH HEID,

               Plaintiff,
                                                             CASE NO: 6:20-CV-727


Vs

ORANGE COUNTY SHERIFF’S DEPARTMENT;
JOHN W. MINA, SHERIFF
MARK RUTKOSKI; and,
FORREST BEST.

            Defendant(s).
________________________________/


                                     NOTICE OF APPEAL

       NOW COMES the Plaintiff, Joseph W. Heid, pursuant to the Federal Rules of Appellate

Procedure, and hereby respectfully files this Notice of Appeal to the U.S. Court of Appeals for the

Eleventh Circuit.

1.        The names of all parties to the order appealed from and the names, addresses, and

telephone numbers of their respective attorneys are as follows:


Roderick O. Ford, Esq.
Attorney For Joseph W. Heid
FBN: 0072620
Attorney For Appellant
The P.M.J.A. Legal Defense Fund, Inc.
C/o The Methodist Law Centre
400 N. Ashley Street
Suite 1900
Tampa, Florida 33602
Case 6:20-cv-00727-GKS-DCI Document 23 Filed 11/05/20 Page 2 of 3 PageID 115




2.     The Order being appealed the “Order Dismissing Case” (Doc. # 21). This Order was
docketed on October 20, 2020 in the U.S District Court

3.      This appeal is to the U.S. Court of Appeals, Eleventh Circuit.

4.      Certification: the appeal is not frivolous. The U.S. District Court abused its discretion in

dismissing this lawsuit. See, e.g., Preiser v. Rodriguez, 411 U.S. 475 (1973); Wolff v. McDonald,

418 U.S. 539 (1974). It is clear that Plaintiff Heid’s § 1983 lawsuit did not seek to:

               A.      Collaterally attack his state court convictions;

               B.      Overturn his state court convictions;

               C.      Disprove his state court convictions;

               D.      Interpose injunctive relief that would result in his release from the state

prison; or,

               E.     “[C]all into question the lawfulness of the plaintiff’s continuing

confinement.” See, e.g., Heck v Humprhey, 512 U.S. 477 (1994).




                                          RESPECTFULLY SUBMITTED:

                                           _/s/ Roderick O. Ford___________
                                           Roderick O. Ford, Esq.
                                           FBN: 0072620
                                          The P.M.J.A. Legal Defense Fund, Inc.
                                          C/o The Methodist Law Centre
                                          400 N. Ashley Street
                                          Suite 1900
                                          Tampa, Florida 33602




                                                 2
Case 6:20-cv-00727-GKS-DCI Document 23 Filed 11/05/20 Page 3 of 3 PageID 116




                               CERTIFICATE OF SERVICE


I HEREBY CERTIFY that a true and correct copy of the foregoing has been served via CM/ECF

on November 5, 2020 upon: U.S. District Court, Middle District of Florida (Orlando Division).




                                                   __/s/ Roderick O. Ford________
                                                        Roderick O. Ford, Esq.




                                               3
